 

Exhibit 10.30

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

WHEREAS, an Employment Agreement (“Agreement”) dated as of September 22, 2007,
was entered into by and between Fred’s Inc. (“Company”) and Bruce A. Efird
(“Executive”), as amended; and

 

WHEREAS, Company and Executive now desire to further amend certain provisions of
the Agreement:

 

NOW THEREFORE, in consideration of the terms hereof and other good and valuable
consideration of which is hereby acknowledged, the Agreement is hereby amended
as follows:

 

1.      Paragraphs 5(a) is deleted entirely and in its place the following shall
be added:

 

5.          (a) This Agreement shall continue unless and until terminated by
either party, with or without cause, upon written notice of termination and
effective upon not less than thirty (30) days prior written notice to the other
(except that such notice of termination may be effective immediately in the case
of termination by the Company for cause, for acts of Executive involving moral
turpitude, or for Executive’s breach of duty of loyalty). And provided further
that Company may elect at its option for any termination to be immediate once
written notice is provided (such election shall not impact any benefits owed to
Executive). If the Agreement is terminated, hereunder, such salary compensation
and any owed benefits paid to Executive under this Agreement shall not be less
than nor more than six (6) months salary. Provided further, that any non-compete
under this Agreement shall only last so long as Executive is paid a salary.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement the 30th day of July 2014.

 

Fred’s, Inc.       /s/ Mark C. Dely       Mark C. Dely   Secretary       /s/
Bruce A. Efird       Bruce A. Efird   Chief Executive Officer and President  

 



 

